DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Groups I and II (Claims 1-9) in the reply filed on 12/21/2021 is acknowledged.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Daly on 25 January 2022.
The application has been amended as follows: 

Claims 10-26 are canceled.
For claim 8, in line 3, the word “based” is replaced with --base--.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: A linear hysteresis motor in art specific term for a kind of electric machine that uses the secondary material’s 
For claims 1 and 8, Korenaga [US 6,107,703] teaches in Figs. 1A-1B a reticle transportation system comprising: a transportation stage (2) having a base portion having first and second sides and first and second opposing surfaces (shape of 2), said base portion configured to hold a reticle (3) on at least one of the first and second opposing surfaces, a first conveyor portion (5) coupled to a first side of said base portion, said first conveyor portion configured to hold at least one motor secondary (4) and a second conveyor portion coupled to a second, different side of said base portion, said second conveyor portion configured to hold at least one motor secondary (opposite side magnets).
Hommes [US 5,051,225] teaches in Fig. 2 the use of a hysteresis linear motor secondary 4 used to develop a looping motion in a carriage stack for drawing plastic films. It would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the hysteresis motor of Hommes as the linear motors of Korenaga due to the non-analogous nature of the arts and it is not clear how the hysteresis motor as taught by Hommes would be adapted to provide for the oscillatory motion of the reticle stage as taught by Korenaga. 
The cited prior art fails to teach “a first linear hysteresis motor coupled to said first conveyor portion and arranged so as to drive said transportation stage along an axis; and a second linear hysteresis motor coupled to said second conveyor portion and arranged so as to drive said transportation stage along an axis” as recited in claim 1 and “(b) a first linear hysteresis motor magnetically coupled to a first one of the first and second conveyor portions of said transportation stage, said first linear hysteresis motor comprising: (b1) a first pair of 
Claims 2-7 and 9 depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759